Citation Nr: 1200700	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-48 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for service connected left ear hearing loss.  

2.  Entitlement to an initial compensable rating for service connected left otitis media.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1988 to August 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the RO which granted service connection for left ear hearing loss and otitis media and assigned noncompensable ratings.  

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Since service connection the Veteran's left otitis media has been chronic in its nature and suppuration has occurred to the extent that the Veteran requires continued debriment.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for the Veteran's left otitis media has been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.87, Diagnostic Code 6200 (2011).








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119- 20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for service connection, he was provided notice of the VCAA in a November 2008 letter.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  This letter also contained information pertaining to the downstream disability rating and effective date elements of her claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, private medical records and VA examination reports and statements and testimony from the Veteran and her representative.  The Veteran and her representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

II.  Analysis

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's current left ear otitis media has been rated under Diagnostic Code 6200.  Under Diagnostic Code 6200, the maximum schedular rating is 10 percent for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination) during suppuration or with aural polyps.  Complications to include hearing impairment, labyrinthitis, tinnitus, facial nerve paralysis, and bone loss of skull, are to be rated separately.  

A November 2008 VA examination report shows that there was mastoid activity in the left ear which was clean.  No tenderness over the mastoid.  The Veteran has the residuals of left otitis media and residual of surgery on the ear.  Laryngeal, pharyngeal, and nasal examination was normal.  The Veteran was diagnosed with (1) left otitis media (2) residual of surgery for the left ear, no active disease (3) normal nasal examination (4) normal laryngeal examination (5) normal pharyngeal examination and (6) left ear mixed hearing loss.  

In an April 2009 written statement the Veteran reported that she has itchy irritation in her left ear and has been instructed to be seen every six months by an ear, nose, and throat doctor for cleaning and to check for recurrence of the disease.  

A February 2011 letter from the Veteran's private doctor indicates that the Veteran has chronic problems with drainage from the ears which ultimately led to mastoid surgery.  He explained that once the mastoids begin filling up with debris, she has problems with vertigo.  The doctor reported that the Veteran had been seen by him every three to four months for ear debriment under microscope.  The doctor indicated that it is necessary for the Veteran to be seen every three to four months for debriment and this will be necessary for the rest of her life.  

Given that the Veteran's private doctor has indicated that the Veteran's left otitis media has chronic drainage problems which require debriment every three to four months the Board finds that the Veteran is entitled to the maximum 10 percent rating under Diagnostic Code 6200.  The Board has also considered other potentially applicable diagnostic codes which might afford the Veteran a higher disability rating, to include diagnostic code 6207.  However, there is no evidence of record which tends to show loss of auricle.  

The Board has also considered whether the Veteran is entitled to separate ratings for associated complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull, as provided by 38 C.F.R. § 4.87.  However, there has been no evidence presented that the Veteran suffers from any of these conditions as a result of her left otitis media.  The Board notes that the Veteran did report ringing in her ears at a November 18, 2008, general medical VA examination.  However, at the Veteran's VA ear examination no reports of or diagnosis of tinnitus was made.  In addition, a review of the claims file shows that the there are no other complaints of tinnitus or diagnosis of that condition.  Therefore, the Board does not find that the Veteran is entitled to a separate rating for tinnitus.  

To the extent that the Veteran's representative raised the issue of entitlement to service connection for tinnitus in his informal hearing presentation, the Board has referred that claim to the RO for development.  

Also considered by the Board is whether the Veteran's left otitis media warrants referral for extraschedular consideration.  The above determination is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities. There is no showing that her left otitis media reflects so exceptional or unusual a disability picture as to warrant the assignment of an evaluation higher than the 10 percent rating.  See 38 C.F.R. § 3.321(b)(1).  There is no indication that her left ear otitis results in marked interference with employment (i.e., beyond that contemplated in the assigned evaluation) for the period in question. 

Moreover, the Veteran's condition is not shown to warrant hospitalization, or to otherwise render impractical the application of the regular schedular standards.  The Veteran reported no previous hospitalizations or emergency room visits for her left ear otitis media.  In the absence of evidence of such factors, the Board is not required to remand the claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 


ORDER

Entitlement to a 10 percent rating for service connected left otitis media is granted.  


REMAND

The Board has determined that further development of the Veteran's claim is necessary.  With regard to the Veteran's claim for entitlement to an initial compensable rating for service connected left ear hearing loss, the Board finds that upon remand, the Veteran should be afforded another VA examination in order to obtain an adequate examination.  A November 2008 VA examination report shows that the Veteran's pure tone threshold was measured, however, the examiner indicated that he could not accurately assess the Veteran's speech recognition because English was the Veteran's second language.  Thus, the examination report is inadequate for rating purposes and the Veteran should be afforded a new examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination in order to determine the current severity of her left ear hearing loss.  The VA examiner is asked to provide results in a numeric format for each of the following frequencies: 1000, 2000, 3000, and 4000 Hertz.  The examiner is also asked to provide an average of the above frequencies for the left ear and to provide a speech recognition score using the Maryland CNC Test.

The examiner should describe the effect of the hearing disability on the Veteran's occupational functioning and daily activities. 

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, following a review of the entire claims file, readjudicate the Veteran's claim, in light of all pertinent evidence and legal authority.  The RO's adjudication should include consideration of whether staged ratings, pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007) (a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made) are appropriate.  

If the benefit sought is not granted to the Veteran's satisfaction, send her and her representative a Supplemental Statement of the Case and give them time to respond to it before returning the case to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


